Title: William Smith Shaw to Abigail Adams, 16 February 1799
From: Shaw, William Smith
To: Adams, Abigail


          
            
              My dear Aunt
              Philadelphia Feb 16th. 99
            
            I have just received your letter of the 8th of Feb. and feel grieved to find you in so low spirits and so unwell, but flatter myself that the sight of your son (whom I hope has long before this happily arrived,) & his excellent company will revive your spirits and restore your health. The snow has almost entirely left us and we have had some days of the past week as pleasant and warm as we have at the

eastward in April, but the change of weather here is enough to kill one— yesterday and to day have been as cold as we have had almost any time this winter.
            You will see by the papers that Mr King is appointed to negotiate a commercial treaty in London, with The Emperor of all the Russias & that Mr Smith is sent to negotiate a treaty of amity and commerce with the Sublime Ottoman Porte—this last nomination excited considerable debate in the house Senate & was finally caried by a majority of two only, fourteen & twelve.
            Sam. Smith made a motion in the house for augmenting the salaries of the Executive officers, but the motion was lost by a majority of two or three votes only. I hardly know what to make of a great majority of Congress.
            Have you read Gen. Heaths memoirs? If I can judge of them by the extracts which I have seen in the newspapers and I presume I may— they must be foolish indeed. Parson Gardner I presume must be the author of the Agawam Critick, published in the Centinel.
            Love to L & affectionate remembrance to / Mr. Adams / your
            
              Wm. S. S—
            
          
          
            Monday Morn. Saturday night & yesterday we had so much snow as to make it good slaying.
          
        